Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 10/13/2022 is acknowledged. Claims 1-5 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2007/0240855A1)  in view of Kasim Kawthar (US 2021/0285729A1), hereinafter Kasim and Hou et al. (US 2007/0034357A1).  Hou’s 855 discloses (figure 3) a heat pipe structure comprising a pipe (100)  made of copper (paragraph 13) internally defining an airtight chamber; a plurality of wick structure including a plurality of axial grooves (200), a wire mesh (220) and a sintered powder (210) respectively arranged  in the airtight chamber of the pipe layer by layer from a radially outer side to a radially inner side to avoid the sintered powder falling into the axial grooves, and a working fluid filled in the airtight chamber of the pipe and being capable of diffusing and flowing back through the wick structures. Hou’s 855 does not disclose that the grooves respectively having an open side and an opposite closed side, and the open side having a width smaller than that of the closed side and the shape as in claim 2.  Regarding claims 1-2, Kasim discloses (figures 1, 2 and 4) a heat pipe that has a wicking groove (28) having an open side (59) and an opposite closed side (58), and the open side (59) having a width smaller than of the closed side to obtain a trapezoidal or omega shape for a purpose of providing a better wicking performance than rectangular groove wick (paragraph 44). It would have been obvious to one having ordinary skill in the art to use Kasim’s teaching in Hou’s 855 device for a purpose of providing a better wicking performance than the rectangular groove wick. Regarding claims 1 and 3, Hou's 855 does not disclose that the sintered power is metal or aluminum or copper as in claim 3.  Hou’s 357 discloses (paragraphs 17 and 18) that the casing (20) of the heat pipe is made of copper or aluminum and the sintered powder wick is made of aluminum or copper powder (40) for a purpose of enhancing the heat transfer performance of the heat pipe since metal such as aluminum or copper is well known material and having high thermal conductivity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hou’s 357 teaching in Hou’s 855 device for a purpose of enhancing the heat transfer performance of the heat pipe. Regarding claim 5, Hou’s 855 discloses (paragraph 13) that the pipe is made of copper. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hou’s 855 and Hou’s 357 and Kasim as applied to claim 1 above, and further in view of Yu et al. (US 20080099186A1). Hou’s 855, Hou’s 357 and Kasim substantially disclose all of applicant’s claimed invention as discussed above except for the limitation of the material of the wire mesh. Yu discloses (paragraph 18) a heat pipe that has the wire mesh wicking structure is made of a plurality of copper wires (22) for a purpose of enhancing the heat transfer performance of the heat pipe since copper is well known material and having high thermal conductivity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Yu et al’ s teaching in the combination of Hou’s 855, Hou’s 357 and Kasim for a purpose of enhancing the heat transfer performance of the heat pipe. 
Alternatively, the teaching of the groove wick that has an opening side smaller than the closed side can be found in an older prior art Moon et al. (US 2008/0185128A1) other than Kasim.  
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2007/0240855A1)  in view of Moon et al. (US 2008/0185128A1) and Hou et al. (US 2007/0034357A1).  Hou’s 855 discloses (figure 3) a heat pipe structure comprising a pipe (100)  made of copper (paragraph 13) internally defining an airtight chamber; a plurality of wick structure including a plurality of axial grooves (200), a wire mesh (220) and a sintered powder (210) respectively arranged  in the airtight chamber of the pipe layer by layer from a radially outer side to a radially inner side to avoid the sintered powder falling into the axial grooves, and a working fluid filled in the airtight chamber of the pipe and being capable of diffusing and flowing back through the wick structures. Hou’s 855 does not disclose that the grooves respectively having an open side and an opposite closed side, and the open side having a width smaller than that of the closed side and the shape as in claim 2.  Regarding claims 1-2, Moon et al discloses (figure 3 and paragraphs 12 and 39) a heat pipe that has a wicking groove (310) having an open side  and an opposite closed side, and the open side  having a width smaller than of the closed side (dovetails or trapezoidal shape)  for a purpose of maximizing the pumping power of the groove wick. It would have been obvious to one having ordinary skill in the art to use Kasim’s teaching in Hou’s 855 device for a purpose of maximizing the pumping power of the groove wick. Regarding claims 1 and 3, Hou's 855 does not disclose that the sintered power is metal or aluminum or copper as in claim 3.  Hou’s 357 discloses (paragraphs 17 and 18) that the casing (20) of the heat pipe is made of copper or aluminum and the sintered powder wick is made of aluminum or copper powder (40) for a purpose of enhancing the heat transfer performance of the heat pipe since metal such as aluminum or copper is well known material and having high thermal conductivity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Hou’s 357 teaching in Hou’s 855 device for a purpose of enhancing the heat transfer performance of the heat pipe. Regarding claim 5, Hou’s 855 discloses (paragraph 13) that the pipe is made of copper. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hou’s 855 and Hou’s 357 and Moon et al as applied to claim 1 above, and further in view of Yu et al. (US 20080099186A1). Hou’s 855, Hou’s 357 and Kasim substantially disclose all of applicant’s claimed invention as discussed above except for the limitation of the material of the wire mesh. Yu discloses (paragraph 18) a heat pipe that has the wire mesh wicking structure is made of a plurality of copper wires (22) for a purpose of enhancing the heat transfer performance of the heat pipe since copper is well known material and having high thermal conductivity. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Yu et al’ s teaching in the combination of Hou’s 855, Hou’s 357 and Moon et al. for a purpose of enhancing the heat transfer performance of the heat pipe. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO V DUONG/Examiner, Art Unit 3763